      Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 1 of 7 PageID #: 131

                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


ALI DABIRI, II

                              Plaintiff,

v.                                                 CIVIL ACTION NO. 2:20-cv-00172

INTERNAL REVENUE SERVICE,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

          This action was referred to the Honorable Dwane L. Tinsley for submission of

proposed findings of fact and recommendations for disposition pursuant to 28 U.S.C.

§ 636. Judge Tinsley has submitted his Proposed Findings & Recommendation (“the

PF&R”), recommending that the court GRANT the defendant’s motion to dismiss.

[ECF No. 10]. Plaintiff, Ali Dabiri II, filed objections to the PF&R [ECF No. 11].

Defendant, Internal Revenue Service has responded [ECF No. 12]. For the reasons

explained herein, the defendant’s motion is GRANTED, and the complaint is

DISMISSED.

     I.     BACKGROUND

          Plaintiff, acting pro se, filed this action [ECF No. 1], alleging that he has been

paying more than he owes in Social Security and Medicare taxes. Plaintiff seeks a

refund of the money that he claims he was overly taxed in the amount of $13,377.76;

injunctive relief to prevent future withholding of earnings; a “statement for [his]

payors what their duties are for withholdings, in regards to Social Security and
   Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 2 of 7 PageID #: 132

Medicare deductions;” and removal of a federal tax lien “recorded locally to defame

[his] property.” [ECF No. 1 at 5].

  II.      APPLICABLE LAW

         A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C) (emphasis added); see Fed. R. Civ. P. 72(b)(3). Failure to file

specific objections pursuant to 28 U.S.C. § 636(b)(1)(C) . . . may be construed by any

reviewing court as a waiver of such objection.” Veney v. Astrue, 539 F. Supp. 2d 841,

845 (W.D. Va. 2008); see United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007)

(“[T]o preserve for appeal an issue in a magistrate judge’s report, a party must object

to the finding or recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true ground for the objection.”). General

objections do not meet the requirements set forth in 28 U.S.C. § 636(b)(1)(C) or Rule

72(b), and, therefore, constitute a waiver of de novo review. See Howard’s Yellow

Cabs, Inc. v. United States, 987 F. Supp. 469, 474 (W.D.N.C. 1997).

  III.     ANALYSIS OF SPECIFIC OBJECTIONS

         The PF&R submitted by Judge Tinsley gave notice to the parties that they had

a total of seventeen days from the filing of the PF&R “within which to file with the

Clerk of this Court, specific written objections, identifying the portions of the PF&R

to which objection is made, and the basis of such objection.” [ECF No. 10 at 9].

         The plaintiff’s Response to the PF&R contains the following objections that I

have considered de novo:



                                           2
   Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 3 of 7 PageID #: 133

          a. Insufficient service of process

      First, Plaintiff objects to Judge Tinsley’s finding that Plaintiff did not properly

serve the complaint and summons. Defendant moved to dismiss the complaint for

insufficient service of process. Defendant argued that Plaintiff had failed to serve the

complaint and summons within a timely manner as prescribed by Federal Rule of

Civil Procedure 4. [ECF No. 6 at 3–4]. Under Rule 12(b)(5), this Court may “dismiss

a complaint that has not been served on a defendant in the manner prescribed by

[Federal Rule of Civil Procedure] 4.” Smith v. W. Va. Reg’l Jail & Corr. Facility Auth.,

No. 3:15-cv-03387, 2016 WL 696606, at *2 (S.D. W. Va. Jan. 26, 2016). Pursuant to

Rule 4, service of process upon a federal agency is effectuated by sending a copy of

the summons and complaint to the United States Attorney for the district where the

action is brought, to the Attorney General of the United States, and to the agency.

Fed. R. Civ. P. 4(i)(2). In its motion to dismiss, Defendant acknowledged that the

United States Attorney for the Southern District of West Virginia received a copy of

the summons and complaint, but it argues that neither it nor the Attorney General

received their copies. [ECF No. 6 at 4].

      In his response to the motion to dismiss, Plaintiff offered certified mail receipts

which did not demonstrate that he timely served the complaint. Plaintiff now objects

that his receipts demonstrate timely service. [ECF No. 11 at 1]. He argues that the

certified mail receipt for the complaint and summons show that, contrary to Judge

Tinsley’s findings, Plaintiff served his complaint and summons on the Defendant

within 90 days of filing. [ECF No. 11, Ex. E]. Plaintiff makes no specific objection to

Judge Tinsley’s ruling that a plaintiff does not conform with the requirements of
                                           3
   Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 4 of 7 PageID #: 134

Federal Rule of Civil Procedure 4 when he serves a complaint by certified mail

himself. [ECF No. 10 at 3] (citing Wilson v. Suntrust Bank, Inc., No. 3:10-cv-573-

FDW-DCK, 2011 WL 1706763, at *1 (W.D.N.C. May 4, 2011)). Nonetheless, Judge

Tinsley ultimately ruled in favor of Plaintiff on this point by recommending that I

find that Defendant had actual notice of the complaint, evidenced by the filing of a

motion to dismiss. I agree with Magistrate Judge Tinsley that Defendant had actual

notice of this action. The motion to dismiss on these grounds is DENIED.

         b. Exhaustion of administrative remedies and sovereign immunity

      Plaintiff next objects to Judge Tinsley’s ruling that the complaint should be

dismissed on the grounds that Plaintiff has not “shown that the United States has

waived its sovereign immunity with respect to his I.R.C. §§ 7422 and 7433 claims.”

[ECF No. 10 at 4]. Sovereign immunity is related to the exhaustion of administrative

remedies. To maintain a suit for unauthorized collections against the IRS, Plaintiff

must exhaust those remedies available to him within the IRS and the Secretary of

the Treasury. If the administrative remedies are not exhausted, the government is

held not to have consented to suit. See Zinstein v. United States, No. 1:12cv633, 2013

U.S. Dist. LEXIS 143672 (E.D. Va. Oct. 2, 2013). At the motion to dismiss stage,

Plaintiff bears the burden of showing that the federal government has waived its

sovereign immunity. Robinson v. U.S. Dep’t of Educ., 917 F.3d 799, 802 (4th Cir.

2019) (citing Williams v. United States, 50 F.3d 299, 304 (4th Cir. 1995)).

      My de novo review of this objection has not satisfied me that Plaintiff has

exhausted   his   administrative   remedies.   Plaintiff   now   presents     additional

documentary evidence to demonstrate that purport to demonstrate exhaustion [ECF
                                          4
   Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 5 of 7 PageID #: 135

No. 11, Ex’s. A-E and items styled, ‘Bonus Material’]. Exhibit A is a letter from the

IRS, dated July 18, 2019, in response to Plaintiff’s Application for Withdrawal of

Notice of Federal Tax Lien. The letter states that Plaintiff may appeal the denial

determination through the Collection Appeals Program. [ECF No. 11, Ex. A]. I can

find no record evidence to demonstrate that Plaintiff exhausted his remedies through

the Collection Appeals program. I therefore FIND that Plaintiff’s objection to this

portion of the PF&R is without merit. The United States has not waived sovereign

immunity because Plaintiff has not made a satisfactory showing that he has

exhausted his administrative remedies.

  IV.     GENERAL OBJECTIONS

        Because Plaintiff makes no other specific objections, I adopt the remainder of

the PR&R without undertaking a de novo review. See Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982).

           a. Injunctive relief

        Plaintiff objects to Judge Tinsley’s recommendation that the claim for

injunctive relief be dismissed. Judge Tinsley’s findings state that “[t]he Anti-

Injunction Act precludes this Court from issuing an injunction ‘to interfere with the

assessment or collection of a tax.’” [ECF No. 10 at 6]. In his objections to the PF&R,

Plaintiff now argues that he is not seeking to “interfere or restrain the collection of

any taxes” but seeks only an explanatory letter from the IRS “regarding their own

publication 15 . . . the chart containing the withholding wages information for

employers and taxpayers.” [ECF No. 11 at 2]. Judge Tinsley did not make a specific

recommendation for this claim. Having already ruled that this case should be
                                           5
   Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 6 of 7 PageID #: 136

dismissed for lack of subject matter jurisdiction due to the federal government’s

sovereign immunity, I will not now entertain the idea of entering an injunction

against the IRS to compel some type of explanatory letter. The information that

Plaintiff seeks is within the public realm and speaks for itself.

      Plaintiff further objects that his request for injunctive relief would not restrict

the collection of taxes and would not be in violation of the Anti-Injunction Act. [ECF

No. 11 at 2]. Nevertheless, Plaintiff uses his objection to persist in asking this Court

for injunctive relief to discharge tax liens entered against him. [ECF No. 11 at 2].

This would be an obvious interference or restraint of the IRS’s collection powers in

violation of the Anti-Injunction Act. Furthermore, Plaintiff’s objections to this aspect

of the PF&R are conclusory and do not point to any error of fact or law in the

Magistrate Judge’s analysis.

          b. Criminal blackmail

      Finally, Plaintiff states in his response to the PF&R that he should be able to

prosecute claims for criminal blackmail. [ECF No.11 at 2–3]. Magistrate Judge

Tinsley held that the blackmail statute, 18 U.S.C. § 873, does not create a private

right of action for citizens to prosecute criminal claims. [ECF No. 10 at 9]. Plaintiff

responds that his prosecution of the claim would not be in a private capacity.

      I find this argument to be wholly meritless. The use of the blackmail laws that

Plaintiff is proposing is the definition of a private right of action. There is also no

question that the IRS is not attempting to blackmail Plaintiff.




                                           6
   Case 2:20-cv-00172 Document 14 Filed 01/27/21 Page 7 of 7 PageID #: 137

  V.      Conclusion

       The court accepts and incorporates herein the PF&R and orders judgment

consistent therewith. The court GRANTS the defendant’s motion, DISMISSES the

case, and DIRECTS that this action be removed from the docket.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:      January 27, 2021




                                         7
